Case 3:21-cv-00263-HEH-EWH Document 6 Filed 07/20/21 Page 1 of 1 PagelD# 106

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JEFFREY SNOW, )
Plaintiff,
v. ) Civil Action No. 3:21CV263-HEH
UNKNOWN,
Defendant.
MEMORANDUM OPINION

 

(Dismissing Action Without Prejudice)
By Memorandum Order entered on May 13, 2021, the Court conditionally
_docketed Plaintiff's action. The Court directed Plaintiff to affirm his intention to pay the
full filing fee by signing and returning a consent to collection of fees form. The Court
warned Plaintiff that a failure to comply with the above directive within thirty (30) days
of the date of entry thereof would result in summary dismissal of the action.

Plaintiff has not complied with the order of this Court. Plaintiff failed to return a
consent to collection of fees form. As a result, he does not qualify for in forma pauperis
status. Furthermore, he has not paid the statutory filing fee for the instant action. See 28
U.S.C. § 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R.
Civ. P. 41(b). Accordingly, this action will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

AV /s/

HENRY E. HUDSON
Date: { UNITED STATES DISTRICT JUDGE
Richmond, Virginia
